Citation Nr: 9914344	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and legal guardian


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998, and a statement of the case was issued in 
February 1998.  A substantive appeal was received in March 
1998.  The veteran testified at a personal hearing at the RO 
in May 1998. 


REMAND

The veteran is seeking entitlement to a permanent and total 
disability rating for pension purposes on the basis that he 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  

At the May 1998 RO hearing, the veteran testified that he had 
been awarded Social Security disability benefits, but it is 
unclear which disorder(s) established the basis for such 
award.  While a determination as to employability made by the 
Social Security Administration is not binding on the VA, it 
is nevertheless pertinent evidence which must be considered.  
Appropriate action to obtain a copy of any Social Security 
award letter and copies of all medical evidence in connection 
with any such award should be obtained. 

Further, in Roberts v. Derwinski, 2 Vet.App. 387, 389 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) found that each of the veteran's claimed disabilities 
must be identified and rated under the VA Schedule for Rating 
Disabilities to determine the percentage of impairment caused 
by each disability.  In this regard, the veteran's 
representative has asserted that the veteran suffers from  
additional disorders which have not been acknowledged and 
considered in connection with his pension claim.  
Specifically, the veteran's representative refers to 
bilateral carpal tunnel syndrome, a low back disorder, 
bilateral hip disorders, a skin disorder, right foot 
debridement of corns, emphysema and a personality disorder.  
Without making any determination at to the validity of these 
assertions, appropriate action to ensure that all disorders 
are considered in view of the fact that further action is 
necessary to obtain Social Security records as discussed 
above.  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  Any VA medical records which have not 
already been made of record should be 
associated with the claims file.

2.  The RO should contact the Social 
Security Administration and request a 
copy of any disability determination made 
by that agency together with copies of 
all medical evidence reviewed in 
connection with any such claim.  
Additionally, copies of documentation of 
the claimed appointment of a guardian by 
that agency should be requested. 

3.  The veteran and his representative 
should be contacted and requested to 
clarify the exact disorders which the 
veteran claims to suffer from.  

4.  The veteran should then be scheduled 
for appropriate VA special medical 
examinations to ascertain the nature and 
severity of all claimed disorders.  The 
claims file should be made available to 
the examiners for review in connection 
with the examinations, and all indicated 
special studies and tests should be 
accomplished.  

5.  After completion of the above, the RO 
should review the expanded record, and 
identify and expressly evaluate each of 
the veteran's disorders found on medical 
examination under diagnostic criteria set 
forth in the Schedule for Rating 
Disabilities.  Each identified disorder 
should be assigned a disability rating 
and the pertinent diagnostic code(s) 
should be identified.  The RO should then 
determine whether entitlement to a 
permanent and total rating for pension 
purposes is warranted under all 
applicable laws, regulations, and 
judicial holdings.  If the RO's 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case setting forth a summary of the 
evidence, a citation to and discussion of 
all applicable laws and regulations 
(including applicable diagnostic codes), 
and a detailed analysis of the reasons 
for the RO's determination.  After 
affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board 
for further appellate review.

The purpose of this remand is to obtain additional 
development and to ensure full compliance with due process 
requirements.  The Board intimates no opinion as to the 
ultimate disposition of the veteran's appeal.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

